— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), rendered June 28, 1984, convicting him of burglary in the first degree, robbery in the first degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Our examination of the evidence adduced at the trial indicates that the defendant’s guilt was established beyond a *889reasonable doubt based upon legally sufficient evidence (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932; People v Rosenfeld, 93 AD2d 872).
We have considered the defendant’s contentions with respect to alleged instances of prosecutorial misconduct and judicial error. The claims are either unpreserved for review or without merit and the unpreserved claims do not warrant reversal in the interest of justice.
Finally, we decline to exercise our discretion to modify the sentence imposed (see, People v Farrar, 52 NY2d 302, 305; People v Suitte, 90 AD2d 80, 86-87). Lazer, J. P., Mangano, Brown and Weinstein, JJ., concur.